Citation Nr: 0723974	
Decision Date: 08/03/07    Archive Date: 08/15/07

DOCKET NO.  02-20 388A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disorder.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel





INTRODUCTION

The veteran served on active duty from April 1983 to April 
1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

The veteran was also denied service connection for a right 
knee disorder at the time of the rating decision in December 
2000.  He perfected an appeal of that issue as well as the 
issue on appeal.  The veteran was later granted service 
connection for the right knee issue by way of a rating 
decision dated in October 2006.  Notice of the rating action 
was provided in December 2006.

The veteran submitted a claim for an increased rating for his 
service-connected right knee disability, as well as a claim 
for service connection for a left knee disorder as secondary 
to his right knee disability, in April 2007.  The Board notes 
the filing of the new claim only to show that the issue of 
service connection, that was previously on appeal, was 
resolved.

The veteran requested that he be afforded a VA Travel Board 
hearing at the time he submitted his substantive appeal in 
January 2003.  The veteran was scheduled for a hearing in 
April 2007 with notice of the hearing date provided in March 
2007.  The veteran failed to report for the hearing.  The 
veteran has not requested the hearing be rescheduled and has 
not provided good cause for his failure to appear.  
Accordingly, his request for a hearing is considered to be 
withdrawn and his claim will be reviewed based on the 
evidence of record.  See 38 C.F.R. § 20.704(d) (2006).


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran alleges that he suffered a back injury in service 
in approximately 1985.  The veteran maintains that he 
suffered the injury when he fell off of a tracked vehicle 
when his unit was participating in a military exercise at 
Fort Irwin, California.  The veteran further maintains that 
he received treatment for his back in service and was on a 
profile for a period of time.

The veteran's service medical records (SMRs) do not reflect 
any treatment for complaints involving a back injury.  
Moreover, the veteran waived a separation physical 
examination in March 1986.  However, the SMRs are very 
limited and contain only a few clinical entries.

The veteran submitted a claim for VA disability compensation 
benefits in April 1990.  He did not identify his back as an 
issue at that time.  He submitted his current claim in 
October 2000.  He did not list any private treatment for his 
back but did list recent treatment from the VA medical center 
(VAMC) at West Palm Beach, Florida.  

The claims file contains piecemeal records from the VAMC West 
Palm Beach.  The records range from August 2000 to October 
2006, with only several clinical entries between September 
2002 and February 2006.  On remand the RO must obtain 
complete VA records and associate them with the claims 
folder.  The VA records from the veteran show that he 
received x-rays of the lumbosacral and thoracic spines in 
August 2000.  However, there are no clinical records to show 
the reason for the x-rays or an assessment of the results.  
Further, there is a clinical entry, from November 2000, that 
noted that the veteran had back pain from a motor vehicle 
accident (MVA) and from falling off a ladder.  No dates for 
either incident were provided.  Another entry from April 2001 
noted that the veteran said he was seen "years ago" for 
back pain and that he had a computed tomography (CT) scan 
that showed evidence of a herniated disc.  The April 2001 
entry also noted that the veteran's current complaints of 
back pain were related to an injury at work.  

The veteran submitted records from Boca Raton Orthopedic 
Group for the period from March 2002 to November 2002.  The 
entries were on forms annotated as Workers' Compensation Work 
Status Form.  Included with those records was the report of a 
magnetic resonance imaging (MRI) study done in June 2002.  
The report said there was a comparison with "12/9/98."  
This infers that there was a previous MRI of that date but it 
is not clear if it was from the facility providing the report 
in June 2002.  This could be the study referred to by the 
veteran in VA clinical record from April 2001.  This needs to 
be clarified on remand.

The veteran has submitted lay statements from his sister and 
A.M. in support of his claim of an injury in service.  The 
veteran's sister stated that he came home on leave on his way 
to his assignment to Germany in 1985.  She saw him lying on 
the floor at their mother's house to relieve his back pain.  
She said that the veteran told her about how he had hurt his 
back.  She described the remedies the veteran used to obtain 
relief from his back pain until he departed for Germany.  She 
acknowledged that the veteran re-injured his back "while 
trying to make a living."  However, she felt this only 
aggravated his prior back injury.

Mr. A. M. said he was stationed at Fort Hood, Texas, with the 
veteran.  He said the veteran had told him about how he had 
fallen from a tracked vehicle and hurt his back.  Mr. A.M. 
also said that he had observed the veteran bent over from his 
back pain and that the veteran declined to participate in 
sports because of the pain.  

The veteran's lay statements as to the incurrence of a back 
injury in service are supported by the statements from his 
sister and Mr. A.M.  Although none of the individuals are 
competent to state whether any current low back disorder is 
related to the incident in service, they are competent to say 
what they observed and of their conversations with the 
veteran.  In light of the statements, and the presence of a 
current back disorder, an examination is required.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses and approximate dates of 
treatment for all health care providers, 
VA and private, who may possess 
additional records pertinent to his claim 
from 1986 to the present.  The request 
should include asking the veteran to 
identify where he received treatment 
after his MVA and fall from the ladder as 
well as where the MRI in December 1998 
was done.  The RO should attempt to 
obtain and associate with the claims 
files any medical records identified by 
the veteran.  

The RO should also have the veteran 
identify the earliest date of treatment 
at VAMC West Palm Beach.  The RO should 
request all records for the veteran from 
that date to the present.  

2.  The records from Boca Raton 
Orthopedics infer that the veteran 
has/had a worker's compensation claim for 
injuries to both his back and knee in 
2002.  He should be asked to provide 
information regarding that claim, to 
include the circumstances of any injury 
and any additional medical evidence 
associated with the claim.  The veteran 
should also be asked to either provide 
the related records or authorize the RO 
to obtain them.

3.  Upon completion of the above 
development, the veteran should be 
afforded an orthopedic examination.  The 
claims folder and a copy of this remand 
must be made available to the examiner 
for review as part of the examination 
process.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished and any such results must be 
included in the examination report.  The 
examiner should identify any and all 
disorders associated with the veteran's 
lower back.  The examiner is requested to 
offer an opinion as to whether there is 
at least a 50 percent probability or 
greater that any current low back 
disorder is related to the veteran's 
military service.  A complete rationale 
for all opinions expressed must be 
provided.

4.  Thereafter, the RO should re-
adjudicate the issue on appeal.  If any 
benefit sought is not granted, the 
veteran and his representative should be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
to respond before the record is returned 
to the Board for further review.

Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the veteran until he is notified by the 
RO.  The veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


